Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 08/30/2022.  
Claims 1-19 are currently pending.
The Drawings filed 03/31/2021 are approved by the examiner.
The IDS statements filed 03/31/2021 and 09/15/2021 have been considered. Initialed copies accompany this action.
Election/Restrictions & Claim Interpretation Thereof
Applicant’s election without traverse of species B (the embodiment of a second tank that is dispensed into the first tank by an increase in temperature by a temperature probe describing how/where the stabilizer is housed or stored and dispensed) in the reply filed on 08/30/2022 is acknowledged.  Species A (a vessel capable of melting within the first tank) is withdrawn from consideration.  Claims 1-19 read on the elected species.  
For purposes of claim interpretation, the following is a markup of how the claims containing embodiments to the withdrawn species are being construed (i.e., the struck-through limitations are considered withdrawn and will not be examined with respect to 35 U.S.C. 101, 112, 102 & 103 since they are drawn to the non-elected species).  Any claim not included below is considered and examined in its entirety.

    PNG
    media_image1.png
    440
    634
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    357
    642
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    106
    598
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the combination of limitations “a first tank storing a peroxide composition,” “a second tank storing a stabilizer;” and “a dispense module that dispenses the stabilizer from the first tank into the second tank;” render the claim indefinite.  The problem here is the limitations describe mutually exclusive embodiments.  The first two limitations set forth the stabilizer is in the second tank whereas the last limitation set forth the stabilizer is in the first tank.  It is unclear how the stabilizer is dispensed from the first tank to the second tank.  There is insufficient antecedent basis for the stabilizer in the first tank because the claim previously recited the stabilizer is in the second tank rather than the first tank.  It is unclear if a dispense module is actually required because the stabilizer is already present in the second tank.  Claims 2-8 are also indefinite for their dependency on claim 1. 
In claim 9, the limitation “wherein the increase in temperature is at least about 25°F (13.8°C) above ambient temperature or a first predetermined temperature by a temperature probe housed in a first tank;” is unclear so as to render the claim indefinite.  First, the term/phrase “a first predetermined temperature by a temperature probe” is grammatically unclear and appears to be missing a verb (e.g., detected or measured – “a first predetermined temperature detected/measured by a temperature probe”?).  Note claim 11 recites the term “measuring” in “the temperature probe measuring the change in temperature” which presently lacks sufficient antecedent basis since there is no “measure”-based term in claim 9.  Applicant could amend the limitation in claim 9 to read as “a first predetermined temperature measured by a temperature probe” to overcome both of these issues.  Second, the additional recitation of “a first tank” renders the claim indefinite because it is unclear whether this first tank is the same or different tank from the “in a first tank” recited in the prior “detecting step”.  Claims 10-19 are also indefinite for their dependency on claim 9. 
Also in claim 11, there is insufficient antecedent basis for the term “the change in temperature indicating a runaway reaction”.  The parent claim merely recites the detection of an increase in temperature or a predetermined increase in rate of temperature increase and does not recite a nexus the increase in temperature/rate are or indicate a runaway reaction as presently recited.
	In claim 15, there is insufficient antecedent basis for the term “the stabilizers” in the limitation “wherein the stabilizer further includes an alkali metal hydroxide to neutralize protons of the stabilizers”.  All prior recitations to a stabilizer are in singular form rather than plural form.  Applicant could amend the term to read as “the stabilizer” to overcome this issue.  
	In claim 19, there is insufficient antecedent basis for the term “after the quenching with the stabilizer”.  The parent claim recites separate steps to “dispensing a stabilizer into the first tank,” and “quenching the runaway reaction,” and does not recite a nexus the quenching is performed with the stabilizer as presently recited. 	
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 8, 9, 11, and 16 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by McSherry et al. (US 9,708,256).
As to claim 1, McSherry et al. teach a system for quenching peroxide runaway reactions (apparatus for making a peroxycarboxylic acid comprising a pretreatment column and a safety system therein, abstract, col. 8 lines 18-61 and col. 10 lines 55-58) comprising a first tank storing a peroxide composition (the pretreatment column comprises hydrogen peroxide and/or a peroxycarboxylic acid, col. 8 lines 53-61, and/or a guard column comprises hydrogen peroxide, col. 22 line 55 to col. 23 line 8), at lease one temperature probe housed in the first tank (the safety system measures temperature in the pretreatment column and/or guard column by sensor(s), col. 10 lines 60-66, col. 11 lines 9-20, col. 11 lines 63-65, and col. 22 line 66 to col. 23 line 42), a dispense module that dispenses a stabilizer stored in a second tank from the second tank into the first tank and a programmable controller for controlling the operation of the system to quench the runaway reactions in response to determining that the temperature measured by the temperature probe has reacted a first predetermined temperature (the safety system, upon detecting temperature or difference in temperature above a preselected level, provides a signal to an operator to interrupt operation or provides a signal to a controller to cause water to flow into the apparatus and/or cause carboxylic acid reactant to flow into the apparatus to avoid undesirable or unsafe conditions from decomposition of the peroxide, col. 10 line 55 to col. 11 line 45 and col. 23 line 53 to col. 24 line 18; note, these teachings meet the claimed second tank storing the stabilizer since the water and/or carboxylic acid are present in a vessel, i.e., storage or tank, col. 8 lines 53-55, and/or would be understood to the skilled artisan as being inherently in a tank since they would have to be stored in order be readily available for providing by the safety system; the reference’s water and/or carboxylic acid broadly meet the claimed stabilizer).  Any remaining claim limitations in the independent claim are optional.
	As to claim 2, McSherry et al. teach the system comprises more than one temperature probes in the first tank (col. 14 line 62 to col. 15 line 13, col. 16 lines 4-11, and/or col. 36 line 54 to col. 38 line 10).
	As to claim 4, McSherry et al. teach the system further comprises a pump configured to pump the stabilizer (i.e., the water and/or carboxylic acid) into the first tank (the safety system, that causes cause water to flow into the apparatus and/or cause carboxylic acid reactant to flow into the apparatus to avoid undesirable or unsafe conditions from decomposition of the peroxide as described above, comprises additional useful or desired system such as pumps, col. 15 lines 14-17, col. 16 line 4-10, and col. 30 lines 49-57).
	As to claim 8, McSherry et al. teach the first tank is a container of a peroxycarboxylic acid composition (the reference’s apparatus, including the pretreatment column, manufactures a peroxycarboxylic acid, as described above and thus is a container of a peroxycarboxylic acid composition as claimed). 
	As to claim 9, McSherry et al. teach a method of quenching a runway reaction of a peroxide comprising detecting an increase in temperature in a first tank containing a peroxide composition, dispensing a stabilizer stored in a second tank into the first tank, and quenching the runaway reaction (apparatus for making a peroxycarboxylic acid comprising a pretreatment column comprising hydrogen peroxide and/or a peroxycarboxylic acid and a safety system therein, abstract, col. 8 lines 18-61 and col. 10 lines 55-58; the pretreatment column and/or a guard column comprises hydrogen peroxide, col. 8 lines 53-61 and col. 22 line 55 to col. 23 line 8; the safety system, upon detecting temperature or difference in temperature above a preselected level, provides a signal to an operator to interrupt operation or provides a signal to a controller to cause water to flow into the apparatus and/or cause carboxylic acid reactant to flow into the apparatus to avoid undesirable or unsafe conditions from decomposition of the peroxide, col. 10 line 55 to col. 11 line 45 and col. 23 line 53 to col. 24 line 18; note, these teachings meet the claimed second tank storing the stabilizer since the water and/or carboxylic acid are present in a vessel, i.e., storage or tank, col. 8 lines 53-55, and/or would be understood to the skilled artisan as being inherently in a tank since they would have to be stored in order be readily available for providing by the safety system; the reference’s water and/or carboxylic acid broadly meet the claimed stabilizer), wherein the increase in temperature is a first predetermined temperature measured by a temperature probe housed in the first tank (the safety system measures temperature in the pretreatment column and/or guard column by sensor(s), col. 10 lines 60-66, col. 11 lines 9-20, col. 11 lines 63-65, and col. 22 line 66 to col. 23 line 42).  Any remaining claim limitations in the independent claim are optional.
	As to claim 11, McSherry et al. teaches the stabilizer is added within about 15 seconds of the temperature probe measuring the change in temperature indicating a runaway reaction (the reference teaches the safety system provides a signal to a controller to cause water to flow into the apparatus and/or cause carboxylic acid reactant to flow into the apparatus to avoid undesirable or unsafe conditions from decomposition of the peroxide upon detecting temperature or difference in temperature above a preselected level, as described above, which would be understood to the skilled artisan as occurring instantaneously from the measuring).
	As to claim 16, McSherry teach the stabilizer is a liquid (water and/or carboxylic acid, as described above; see also col. 19 lines 25-34). 

Claims 1-4, 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mannan (Lees' Loss Prevention in the Process Industries, Fourth edition, Chapter 22 - Storage, 2012) or Mannan in view of Aichinger et al. (US 6,517,057).
As to claim 1, Mannan is drawn to the safe storage of materials, and teaches it is important to consider the hazard of a runaway reaction during the storage of materials, and teaches peroxides are widely known to be thermal decomposing and shock sensitive materials and some of the most hazardous chemicals in industry (pages 1896-1897 and Table 22.4).  Mannan further teaches organic peroxides are highly reactive and thermally unstable substances which undergo self-accelerating decomposition that should be stored in a dedicated storage, segregated from other materials, and maintained within specified temperature limits (page 1974).  Mannan teaches as temperature increases, the rate of reaction increases which causes the material to begin decomposing, generating non-condensable cases, and creates a hazard of overpressurization of a tank, explosion, and gas release (pages 1896-1987 and Table 22.4).  Mannan teach prevention and protection measures include on-line prevention measures comprising detection of initiation of a runaway and stopping the runaway protection measures comprising quenching by adding an inhibitor (pages 1897-1898 and Fig. 22.1).  
	From the above disclosure and teachings of Mannan, a person of ordinary skill in the art would at once envisage a system for quenching runaway reaction of a peroxide composition comprising a first tank storing a peroxide composition (the reference is drawn to the storage of peroxide and organic peroxide compositions), a second tank storing a stabilizer and a dispense module that dispenses the stabilizer from the second tank into the first tank (an inhibitor is kept, i.e., stored, as a protection measure for addition to the hazardous material, e.g., peroxide, and is added, i.e., dispensed, to stop the runaway).
	While Mannan fail to explicitly teach the system comprises at least one temperature probe housed in the first tank and a programmable controller for controlling the operation of the system to quench the runaway reactions in response to determining that the temperature measured by the probe(s) has reached a certain temperature, increase in rate of temperature increase, or change in temperature, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed limitations are implicit from the teachings of Mannan.  As described above, Mannan teaches peroxides are thermally unstable and the temperature of the peroxide is correlated to the risk of the peroxide undergoing hazardous decomposition.  In other words, the reference teaches the temperature of the peroxide is a critical parameter to detecting and preventing a runaway decomposition reaction of the peroxide, and accurate monitoring and sensing of the temperature of the peroxide is paramount to safety.  Accordingly, one of ordinary skill in the art of would understand the reference’s detection of initiation or runaway reaction prevention (Fig. 22.1) encompasses providing a temperature sensor or probe in order to safely storing and preventing a chemical accident while storing the peroxide.  The teachings of Mannan teach stopping the runaway by quenching by adding an inhibitor (Fig. 22.1), as described above.  This would be construed as encompassing a manual and/or an automated activity.  An automated activity meets the programmable controller for controlling the operation of the system to quench the peroxide runaway reaction(s).  In any event, it would have also been obvious to a person of ordinary skill in the art to provide an automatic means of adding an inhibitor to quench and stop the runaway reaction of a peroxide versus a manual means.  [B]roadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See also MPEP 2144.04, III.  As to the claimed limitation the runaway reaction is quenched in response to determining the temperature measured by the temperature probe has reached a certain predetermined temperature, increase in rate of temperature increase, or change in temperature, Mannan teaches peroxides have a self-accelerating decomposition temperature (SADT) that determines what the maximum storage temperature of the peroxide and an emergency temperature at which emergency procedures should be implemented to the peroxide.  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a predetermined temperature at which emergency procedures should be implemented to the peroxide (e.g., the quenching of a runaway reaction by addition of an inhibitor) in view of the SADT of the peroxide.  
	In the event Mannan fail to sufficiently teach the claimed first tank storing the peroxide, second tank storing the stabilizer, and dispense module that dispenses the stabilizer from the second tank into the first tank solely under its teachings, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive at the claimed structure from providing the following teachings and inhibitor-supplying technique of Aichinger et al. to the safe peroxide storage of Mannan in order to obtain a sufficient supply system for feeding a stabilizer to a fluid storage vessel/tank.  Aichinger et al. teach a system for feeding a fluid to a vessel or tank for stabilization of substances stored therein having a tendency toward undesirable chemical reactions (abstract and col. 1 lines 6-13) where the fluid to be introduced, e.g., an inhibitor solution 17, is stored in a reservoir 13 and supplies the fluid to a vessel 1 via a feedline 10 and a pipe 4 (col. 3 lines 15-67 and Fig. 1).  
	Any remaining claim limitations in the independent claim are optional.
As to claim 2, Mannan teaches the temperature of the peroxide is a critical parameter to detecting and preventing a runaway decomposition reaction of the peroxide, and accurate monitoring and sensing of the temperature of the peroxide is paramount to safety.  Accordingly, one of ordinary skill in the art of chemical process safety would understand providing at least two temperature probes would improve redundancy and process safety of storing the peroxide to safely store and prevent a chemical accident or loss while storing the peroxide.
As to claim 3, Mannan further teaches organic peroxides are highly reactive and their storage should be free of contaminants (page 1974).  Thus, it stands to reason the apparatus involved in the safe storage of the peroxides of Mannan and/or Mannan view of Aichinger et al. (e.g., all tanks, pipes, sensors, etc.) should be made of materials that do not introduce contaminants into the system as claimed. 
As to claim 4, the teachings of Mannan and/or the combination of Mannan in view of Aichinger et al. meet the claimed limitation the system comprises a pump configured to pump the stabilizer into the first tank (the definition of a pump is a device that raises, transfers, delivers, or compresses fluids; the automated means of adding an inhibitor rationale under Mannan described above meets the claimed limitation; alternatively, the supply system of Aichinger et al. described above meets the claimed limitation; both means/systems transfer the stabilizer into the first tank and thus meet the claimed limitation).
As to claim 9, Mannan is drawn to the safe storage of materials, and teaches it is important to consider the hazard of a runaway reaction during the storage of materials, and teaches peroxides are widely known to be thermal decomposing and shock sensitive materials and some of the most hazardous chemicals in industry (pages 1896-1897 and Table 22.4).  Mannan further teaches organic peroxides are highly reactive and thermally unstable substances which undergo self-accelerating decomposition that should be stored in a dedicated storage, segregated from other materials, and maintained within specified temperature limits (page 1974).  Mannan teaches as temperature increases, the rate of reaction increases which causes the material to begin decomposing, generating non-condensable cases, and creates a hazard of overpressurization of a tank, explosion, and gas release (pages 1896-1987 and Table 22.4).  Mannan teach prevention and protection measures include on-line prevention measures comprising detection of initiation of a runaway stopping the runaway protection measures comprising quenching by adding an inhibitor (pages 1897-1898 and Fig. 22.1).  
	From the above disclosure and teachings of Mannan, a person of ordinary skill in the art would at once envisage a method of quenching runaway reaction of a peroxide composition comprising detecting an increase in temperature in a first tank containing a peroxide composition (the reference is drawn to the storage of peroxide and organic peroxide compositions, teaches peroxides are thermally unstable and the temperature of the peroxide is correlated to the risk of the peroxide undergoing hazardous decomposition, and teaches detecting initiation of a runaway reaction is a prevention measure), dispensing a stabilizer housed in a second tank into the first tank and quenching the runaway reaction (an inhibitor is kept, i.e., stored, as a protection measure for addition to the hazardous material, e.g., peroxide, and is added, i.e., dispensed, to stop the runaway).
	While Mannan fail to explicitly teach the method comprises the increase in temperature is a predetermined temperature measured by a temperature probe housed in the first tank, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed limitations are implicit from the teachings of Mannan.  As described above, Mannan teaches peroxides are thermally unstable and the temperature of the peroxide is correlated to the risk of the peroxide undergoing hazardous decomposition.  In other words, the reference teaches the temperature of the peroxide is a critical parameter to detecting and preventing a runaway decomposition reaction of the peroxide, and accurate monitoring and sensing of the temperature of the peroxide is paramount to safety.  Accordingly, one of ordinary skill in the art of would understand the reference’s detection of initiation or runaway reaction prevention (Fig. 22.1) encompasses providing a temperature sensor or probe in order to safely storing and preventing a chemical accident while storing the peroxide.  Furthermore, Mannan teaches peroxides have a self-accelerating decomposition temperature (SADT) that determines what the maximum storage temperature of the peroxide and an emergency temperature at which emergency procedures should be implemented to the peroxide.  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a predetermined temperature at which emergency procedures should be implemented to the peroxide (e.g., the quenching of a runaway reaction by addition of an inhibitor) in view of the SADT of the peroxide.  
	In the event Mannan fail to sufficiently teach the claimed first tank containing the peroxide, second tank storing the stabilizer, and dispensing the stabilizer from the second tank into the first tank solely under its teachings, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive at the claimed steps and their structure from providing the following teachings and inhibitor-supplying technique of Aichinger et al. to the safe peroxide storage prevention and protection method of Mannan in order to obtain a sufficient supply system for feeding a stabilizer to a fluid storage vessel/tank.  Aichinger et al. teach a system for feeding a fluid to a vessel or tank for stabilization of substances stored therein having a tendency toward undesirable chemical reactions (abstract and col. 1 lines 6-13) where the fluid to be introduced, e.g., an inhibitor solution 17, is stored in a reservoir 13 and supplies the fluid to a vessel 1 via a feedline 10 and a pipe 4 (col. 3 lines 15-67 and Fig. 1).  
	Any remaining claim limitations in the independent claim are optional.
	As to claim 11, as described above, Mannan teaches peroxides are thermally unstable substances which undergo self-accelerating decomposition, i.e., are dangerous and hazardous materials.  Accordingly, although Mannan fails to teach the amount of time between a runaway reaction is detected and the stabilizer is added (i.e., the claimed 15 seconds or less), at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art of process safety following and practicing the teachings of Mannan (e.g., Fig. 22.1 and pages 1896-1898 and 1974) an inhibitor should be added as soon as possible and/or immediately upon the detection of a runaway reaction, i.e., within 0 seconds, in order to stop the runaway reaction and prevent a chemical accident or loss. 
As to claim 16, the combination of Mannan in view of Aichinger et al. meet the claimed limitation the stabilizer is a liquid (Aichinger et al.’s supply system supplies an inhibitor solution fluid for stabilization of substances stored therein having a tendency toward undesirable chemical reactions, as described above).

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mannan (Lees' Loss Prevention in the Process Industries, Fourth edition, Chapter 22 - Storage, 2012) or Mannan in view of Aichinger et al. (US 6,517,057) as applied to claims 1-4, 9, 11, and 16 above, and further in view of Maatuk (US 2005/0126282).
The disclosure of Mannan or Mannan in view of Aichinger et al. is relied upon as set forth above.  
The reference(s) teach a system for quenching peroxide runaway reactions, as described above.  One of ordinary skill in the art of would understand Mannan’s detection of initiation or runaway reaction prevention encompasses providing a temperature sensor or probe in order to safely storing and preventing a chemical accident while storing the peroxide, as described above.  Mannan further teaches organic peroxides are highly reactive and their storage should be free of contaminants (page 1974).
In the event Mannan’s teachings fail to encompass the claimed limitation the temperature probe(s) are coated with a material that does not introduce contaminants into the system, Maatuk teaches an improved apparatus and method of measuring of liquid properties within a vessel (abstract) where thermocouples or temperature sensors may be coated with a material chemically inert with respect to a liquid (para. 0038, 0052, and 0065).  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from providing the teachings and technique(s) of coating temperature sensors with an inert material Maatuk to the peroxide storage of Mannan and/or Mannan in view of Aichinger et al. and arrive within the claimed limitations that the temperature probe(s) are coated with a material that does not introduce contaminants into the system in order to safely store peroxide.  

Claims 5-8, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mannan (Lees' Loss Prevention in the Process Industries, Fourth edition, Chapter 22 - Storage, 2012) or Mannan in view of Aichinger et al. (US 6,517,057) as applied to claims 1-4, 9, 11, and 16 above, and further in view of Li et al. (US 2014/0256811).
The disclosure of Mannan or Mannan in view of Aichinger et al. is relied upon as set forth above.  
As to claims 5-7 and 12-14, Mannan and Mannin in view of Aichinger et al. teach addition of an inhibitor, i.e., stabilizer, to quench runaway reaction of peroxide, as described above, but fail to teach the chemical identity of the inhibitor, e.g., a phosphonic acid, a pyridine carboxylic acid, and/or derivatives thereof. 
However, Li et al. teach efficient stabilizers for controlling self-accelerated decomposition of peroxycarboxylic acid compositions (abstract), i.e., organic peroxide compositions.  Li et al. teach dipicolinic acids, e.g., 2,6-pyridinedicarboxylic acid, and salts thereof are preferable stabilizing agents (para. 0048-0049) and 1-hydroxyethylidene-1,1-diphosphonic acid (HEDP) may be included as an additional component in the stabilizer composition (para. 0092-0093).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the stabilizing compounds/composition taught by Li et al. as the inhibitor, i.e., stabilizer, of Mannan or Mannin in view of Aichinger et al. in order to sufficiently quench runaway reaction of an organic peroxide, e.g., a peroxycarboxylic acid. 
As to claim 8, the teachings of Mannan and/or the combination of Mannan in view of Aichinger et al. meet the claimed limitation the first tank is a bulk storage tank, container, tote, or drum (Mannan teaches organic peroxides should be preferably stored in their original containers in a dedicated storage, page 1974; Mannan also teaches hydrogen peroxide should be stored in aluminum storage tanks, Table 22.13; Aichinger et al. teach the vessel or storage tank comprises a substance which have a tendency toward undesirably chemical reactions, abstract and col. 1 lines 7-13), and the teachings provided by Li et al. meet the claimed limitation the composition is a peroxycarboxylic acid composition (described above).  Note Li et al. further teach these compositions are typically stored in large volume packages, totes, and/or drums (para. 0189).
	As to claim 15, the combination of Mannan in view of Li et al. and/or Mannan in view of Aichinger et al. and Li et al. meet the claimed limitation the stabilizer further includes an alkali metal hydroxide to neutralize protons of the stabilizer (Li et al. teach dipicolinic acids, e.g., 2,6-pyridinedicarboxylic acid, and salts thereof are preferable stabilizing agents, as described above; a person of ordinary skill in the art would understand and recognize the easiest means of providing a salt of a (di)picolinic acid would be to neutralize the acidic protons with a base, i.e., an alkali metal hydroxide such as sodium hydroxide to obtain a sodium salt of a (di)picolinic acid). 
	As to claims 17 and 18, the combination of Mannan in view of Li et al. and/or Mannan in view of Aichinger et al. and Li et al. meet the claimed limitation the stabilizer is dosed at a rate of at least 2 wt.% or 2.5-10 wt.% based on the weight of the peroxycarboxylic acid composition in the tank (Li et al. teaches 0.01-10 wt.% as an exemplary amount of stabilizing agent in a peroxycarboxylic acid composition, Table 1, which substantially overlaps the claimed ranges). 
	As to claim 19, the combination of Mannan in view of Li et al. and/or Mannan in view of Aichinger et al. and Li et al. meet the claimed limitation the peroxycarboxylic acid composition is salvaged after the quenching with the stabilizer and is reusable (Li et al. teach the stabilized, i.e., inhibited, compositions are or remain suitable for use as antimicrobial compositions for sanitizing applications, para. 0002, which indicates organic peroxide compositions having the addition of an inhibitor via a runaway reaction quenching as taught by Mannan are or remain suitable for salvaging and reuse; in other words the claimed limitation would flow naturally from the combination of references).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mannan (Lees' Loss Prevention in the Process Industries, Fourth edition, Chapter 22 - Storage, 2012) or Mannan in view of Aichinger et al. (US 6,517,057) as applied to claims 1-4, 9, 11, and 16 above, and further in view of Wang et al. ("Thermal hazards of a green antimicrobial peracetic acid combining DSC calorimeter with thermal analysis equations," J Therm Anal Calorim, 2015, 119, pages 2257-2267). 
The disclosure of Mannan or Mannan in view of Aichinger et al. is relied upon as set forth above.  
Mannan and Mannin in view of Aichinger et al. teach addition of an inhibitor, i.e., stabilizer, to quench runaway reaction of peroxide, as described above.  Mannan also teaches peroxides have a self-accelerating decomposition temperature (SADT) that determines what the maximum storage temperature of the peroxide and an emergency temperature at which emergency procedures should be implemented to the peroxide such that a person of ordinary skill in the art would understand there exists a predetermined temperature at which emergency procedures should be implemented to the peroxide (e.g., the quenching of a runaway reaction by addition of an inhibitor) in view of the SADT of the peroxide, as described above.
Mannan or Mannan in view of Aichinger et al. fail to teach or sufficiently quantify the predetermined temperature is greater than 45°C. 
However, Wang et al. teach the SADT of peroxy acids, i.e., organic peroxide, depend on the species of peroxy acid, e.g., peracetic acid, as well as the concentration of the peroxy acid (abstract, pages 2258, 2263-2264, and 2266, and Tables 1 to 3).  Wang et al. teach peracetic acid (PAA), i.e., a peroxide, is an important antimicrobial agent that has an inherent self-heating reaction or runway reaction property that necessitates safety measures and precautions to avoid a catastrophic accident (page 2258).  Wang et al. perform thermal analysis on various PAA solutions to determine various thermal properties, e.g., the apparent decomposition onset temperatures and various peaks of exothermal temperatures of the decomposition reaction, (pages 2261-2263 and Tables 2 and 3), and concludes PAA and peroxyacids in general should be stored in a cool area at a temperature of below 30°C to prevent self-decomposition runaway reaction but its self-accelerating decomposition temperature (SADT) is 50°C (Table 1 and pages 2263-2264 and 2266).  Accordingly, a person of ordinary skill in the art would recognize 50°C is a dangerous temperature for peracetic acid and would require emergency protocols to avoid or prevent a chemical accident or loss.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide 50°C, the SADT of peracetic acid and a temperature greater than 45°C, as taught by Wang et al. as the predetermined temperature at which emergency procedures should be implemented (i.e., adding an inhibitor to quench a runaway reaction) to the organic peroxide, when peracetic acid, of Mannan or Mannan in view of Aichinger et al. in order to avoid or prevent a chemical accident or loss while storing the organic peroxide/peracetic acid.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 6, 2022